Title: To Thomas Jefferson from John Harvie, [before 18 April 1777]
From: Harvie, John
To: Jefferson, Thomas



Dear Sir
[Before 18 April 1777]

Mr. Strother Jones proposes setting out in a few days for the Continental Army, where he wishes to Contin[ue] if he can Obtain an Appointment near the person of either of the Generals. Gentel and Agreable, he is favour’d with several Letters to Gentlemen of Rank in the Army Yet thinks an Introduction from you to General Washington or to any other General to whom you think proper will have Considerable Influence in his favour. He is restrained by his duty from waiting on you in person with this requisition. I dont deceive you in calling him a very deserving Young Gentleman of the most punctilious Honour whose Resolution is Unquestionable. He has had the Offer of Aid de Camp to Genl. Stephen. His only reason for refuseing of it is that a Good understanding did not formerly Subsist between his father and that General and dislikes being under an Obligation to a man whom his father has not always  treated with the greatest r[esp]ect. I hope you will not think me two Assumeing [and wil]l treat this application as you think [it] merits. I am Sir yr most Obt Servt,

Jno Harvie

